Citation Nr: 1827407	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:  Adam G. Werner, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to May 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at three Board hearings before three different Veterans Law Judges (VLJ), the undersigned, during this appeal, in December 2015, June 2017, and February 2018.  Transcripts of these hearings are associated with the claims file. 

In April 2016 and August 2017, the Board remanded the case for further action by the agency of original jurisdiction (AOJ).  The case has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (c) (2016). 38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Under Diagnostic Code 7336, a 20 percent rating is warranted for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114 (2017).  The Board finds that further evidentiary development is required to determine the extent to which the Veteran suffers from hemorrhoids with secondary anemia and/or fissures.

VA treatment records support that the Veteran has consistently taken iron and B-12 supplements during the appeal period.  VA treatment records reflect B-12 injections and note that B-12 "may affect anemia."  Further, VA treatment records dated from prior to the appeals period, in 2002, 2006 and 2007, note anemia, with iron as treatment.

A January 2017 VA examination reflects, "CBC (if anemia due to any intestinal condition is suspected or present)," based on a December 2016 diagnostic test.  The examiner stated that evidence of low platelet count was present but stated that based on a review of the medical evidence and examination, there is no evidence of a link between this and the service-connected hemorrhoids/rectal bleeding.  There was no further rationale provided as to why the evidence did not support a link.

A remand is required for an additional medical opinion to explain to what extent the iron and B-12 supplements are indicative of or related to anemia, secondary to hemorrhoids.  Further, the Board seeks adequate rationale to explain the relationship, if any, between any blood abnormalities found on the January 2017 VA examination and the hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate any outstanding, updated and relevant VA treatment records with the claims file.

2.  After the development outlined above has been completed, schedule the Veteran for an examination to assess the nature and severity of his service-connected hemorrhoids.  The claims file should be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and reviewing the claims file, the examiner should offer an opinion as to the following questions:
(a) Is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected hemorrhoids have been productive of secondary anemia?

In answering the above question, the examiner should discuss the fact that the Veteran has consistently taken iron and B-12 supplements, and the contention that the iron and B-12 supplements treat anemia resulting from hemorrhoids.  VA treatment records reflect B-12 injections and note that B-12 "may affect anemia."   Further, VA treatment records dated from prior to the appeals period, in 2002, 2006 and 2007, note anemia.

(b) Is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected hemorrhoids have been productive of fissures?

For all opinions, the examiner must provide a complete rationale.  

3.  Thereafter, and after undertaking any additional development deemed necessary, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


